t c summary opinion united_states tax_court steve pemberton petitioner v commissioner of internal revenue respondent docket no 13276-16s filed date steve pemberton pro_se michael e d’anello for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2013 federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioner is entitled to deductions for education expenses for his jurisprudence degree for in the alternative whether petitioner is entitled to claim an education credit for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the year in issue background petitioner resided in massachusetts when the petition was timely filed i education background and travel in while still in high school petitioner began taking classes at college of the canyons coc a community college in santa clarita california he continued internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round monetary amounts to the nearest dollar 2other adjustments made in the notice_of_deficiency are computational and need not be addressed received his high school diploma in from to he attended coc as a full-time_student in he received an associate’s degree in transfer studies from coc which allowed him to transfer to a four-year institution he continued to take classes at coc until in petitioner began taking classes at california state university northridge csun in pursuit of a political science degree he attended csun at least part time from to he did not receive a degree from csun in petitioner applied for admission to several universities in england he was accepted to and enrolled in st john’s college at the university of oxford st john’s in england attending from to he studied jurisprudence at st john’s taking classes in british criminal_law british constitutional law roman law torts trusts land law administrate law european union law and jurisprudence he completed all of his coursework for st john’s in england during petitioner was physically present at st john’s during the following days january through march april though june and october through december fall term spending a total of days in england his meals and accommodation were furnished by st john’s and he paid st john’s directly for these expenses at the end of the fall term petitioner 3petitioner was also employed during this time as discussed infra part ii traveled to france for six days in he returned to california between academic terms and was in california during the days he was not in england or france in petitioner received a bachelor of arts degree in jurisprudence described as an undergraduate degree in law from st john’s petitioner’s jurisprudence degree qualified him to immediately participate in the practice course for solicitors or the bar professional training course for barristers in england it appears that after completing his jurisprudence degree in petitioner returned to the united_states ii professional background petitioner began working as a tutor in in he was still employed as a tutor providing online tutoring services as an employee for the test preparation companies princeton review veritas prep and manhattan prep petitioner also provided online tutoring services as an independent_contractor through his business brink education petitioner provided tutoring services for students preparing for the following examinations sat exam act exam 4at trial petitioner testified that he did not obtain a visa to work in england after he graduated from st john’s in he testified that even if he had applied for a visa i had a news article that shows the visa cycle had filled up and no visas were being accepted for that month i may not have even had the ability to obtain a visa graduate record examination gre graduate management admission test gmat law school admission test lsat and advanced placement ap exams in the subjects of history and economics in petitioner provided online tutoring services while in california and while in england the test preparation companies petitioner worked for in as an employee and as an independent_contractor were not aware that he was pursuing a jurisprudence degree in petitioner also started working as a test proctor for arborbridge performing some of his work as an independent_contractor while in england iii income_tax return petitioner timely prepared and electronically filed a form_1040 u s individual_income_tax_return on date petitioner reported wage income of dollar_figure and claimed the standard_deduction he did not attach a schedule a itemized_deductions on the attached schedule c profit or loss from business petitioner reported dollar_figure in gross_receipts from his tutoring activities petitioner also claimed deductions of dollar_figure in expenses on his schedule c which included dollar_figure for education expenses dollar_figure for meals and 5this includes petitioner’s income from his tutoring company brink education and his income as a test proctor for arborbridge petitioner earned approximately dollar_figure for his work as a test proctor in entertainment_expenses and dollar_figure for travel_expenses the dollar_figure in deductions claimed resulted in a reported schedule c loss of dollar_figure which offset petitioner’s wage income reported on the form_1040 petitioner’ sec_2013 form_1040 reflected tax of dollar_figure withholding of dollar_figure an earned_income_tax_credit of dollar_figure and an overpayment of dollar_figure petitioner did not claim an american opportunity_credit or a lifetime_learning_credit for iv notice_of_deficiency and trial in the notice_of_deficiency respondent disallowed petitioner’s claimed deductions for education expenses meals and entertainment and travel totaling dollar_figure petitioner asserts that the claimed deductions are ordinary and necessary business_expenses relating to all of his activities as a tutor and a test proctor which include not only his activity as an independent_contractor but also his activity as an employee the parties stipulated copies of petitioner’ sec_2013 billing statements from st john’s which reflect a number of charges including the following dated date a college fee for and 6dollar_figure education expenses dollar_figure meals and entertainment_expenses dollar_figure travel_expenses ' dollar_figure 7the amounts are reflected in united kingdom u k pounds a university fee for big_number petitioner also introduced into evidence a copy of a battel statement which reflects the following payments he made to st john’s in date received amount big_number jan apr big_number big_number oct dec big_number big_number total the parties also stipulated copies of petitioner’s bank account statements for which reflect several payments which petitioner asserts were for travel airfare i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed 8it appears that battel statements is a term used by st john’s for billing statements 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a ii education expenses petitioner claimed deductions for education meals and entertainment and travel_expenses for his studies at st john’s in petitioner asserts that these expenses relate to all of his activities as a tutor and test proctor although he did not provide a detailed explanation as to the allocation of these expenses to work as an employee versus work as an independent_contractor respondent asserts that petitioner’s expenses are not deductible under sec_162 for the following reasons petitioner did not prove that they are ordinary and necessary business_expenses petitioner’s jurisprudence degree did not maintain or improve skills required by his employment and petitioner’s jurisprudence degree qualified him for a new trade_or_business a ordinary and necessary sec_162 generally allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is permitted for personal living or family_expenses sec_262 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 the taxpayer bears the burden of proving that expenses were of a business nature rather than personal and that they were ordinary and necessary rule a welch v helvering u s pincite generally for an expenditure to be an ordinary and necessary business_expense the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the business_of_the_taxpayer 37_tc_650 9a taxpayer may deduct unreimbursed employee_expenses incurred only as miscellaneous_itemized_deductions on schedule a and then only to the extent such expenses exceed of the individual’s adjusted_gross_income sec_62 sec_63 d a and b a itemized_deductions may be limited under the overall limitations on itemized_deductions under sec_68 and may have an alternative_minimum_tax implication under sec_56 36_tc_879 sec_1_162-1 income_tax regs whether an expenditure is ordinary and necessary is usually a question of fact 320_us_467 an ordinary_expense is of common or frequent occurrence in the type of business involved deputy v du pont u s pincite see also 77_tc_1124 aff’d without published opinion 9th cir date a necessary expense is appropriate and helpful in carrying on the trade_or_business commissioner v heininger u s pincite 82_tc_538 necessary has been construed to mean appropriate or helpful not indispensable or required 56_tc_1300 aff’d 487_f2d_1025 9th cir see also boser v commissioner t c pincite a requirement inherent in the concept of ‘necessary’ is that any payment asserted to be allowable as a deduction must be reasonable in relation to its purpose to the extent that an expense is unreasonable it is not necessary boser v commissioner t c pincite in boser v commissioner t c pincite the taxpayer was employed by united airlines as a second officer aboard a large jet_aircraft second officers did not fly the aircraft but were required to have a commercial pilot’s license when hired and be thoroughly familiar with the duties of the other crew members including the first officer who flew the aircraft id pincite6 second officers were not required to receive additional training or practice flying although this was not discouraged and some second officers would practice flying light aircraft which could increase the chances of promotion to first officer id during the year in issue the taxpayer purchased a cessna a light aircraft and sought to deduct the costs of approximately flights as an ordinary and necessary business education expense id pincite9 the court concluded among other things that the taxpayer’s expenses were not reasonable because had the taxpayer’s sole objective been to secure the flying experience needed to maintain his skills such experience could have been secured much more simply and less expensively by merely renting a plane from time to time id pincite petitioner testified that his jurisprudence degree was heavily related to my lsat and gmat tutoring since critical reasoning is a component of each of those exams a large component petitioner has neither asserted nor established that obtaining a jurisprudence degree in england is of common or frequent occurrence within either the test preparation tutoring industry or the test 10it is unclear from the record whether petitioner performed his lsat and gmat tutoring as an employee and or as an independent_contractor proctoring industry and thus has not established that the expense is reasonable see deputy v du pont u s pincite boser v commissioner t c pincite further to the extent that petitioner’s jurisprudence degree may have been helpful for his work as a tutor he has not met the burden of proving that the education expenses were reasonable in relation to their purpose petitioner earned approximately dollar_figure in income as a tutor in and seeks to deduct dollar_figure in education expenses petitioner asserts that critical reasoning skills relate to the lsat and gmat exams but it is unclear how much of his time was spent tutoring students for those two exams compared to the other five examsdollar_figure additionally similar to the taxpayer in boser it appears that petitioner could have secured his desired training in a simpler and less expensive manner for example instead of traveling to england to obtain a jurisprudence degree petitioner could have taken courses to develop critical reasoning skills at coc or csun see boser v commissioner t c pincite9 11dollar_figure in wages dollar_figure schedule c gross_receipts ' dollar_figure total income petitioner earned approximately dollar_figure of this total amount as a test proctor dollar_figure dollar_figure ' dollar_figure 12petitioner tutored students preparing for the sat exam the act exam the gre the gmat the lsat the ap history exam and the ap economics exam petitioner did not provide an estimate or breakout of the amount of time he spent tutoring students for the lsat and the gmat for these reasons petitioner has not met his burden of proving that the expenses were reasonable in relation to their purpose and therefore necessary see commissioner v heininger u s pincite heineman v commissioner t c pincite boser v commissioner t c pincite3 b maintains or improves skills sec_1_162-5 income_tax regs permits a deduction for education expenses for education that maintains or improves skills required by the taxpayer in his employment or meets the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the taxpayer of an established employment relationship status or rate of compensation expenses that fall into either of these categories are nevertheless not deductible if the education is necessary to meet the minimum education requirements for qualification in the taxpayer’s employment or qualifies the taxpayer for a new trade_or_business sec_1_162-5 income_tax regs whether education maintains or improves skills required by the taxpayer in his employment is a question of fact boser v commissioner t c pincite scully v commissioner tcmemo_2013_229 at for educational expenses to be deductible as business_expenses there needs to be a direct and proximate relationship between the education and the skills required for the taxpayer’s job however a precise correlation is not necessary boser v commissioner t c pincite scully v commissioner at jorgensen v commissioner tcmemo_2000_138 wl at see also gore v commissioner tcmemo_1973_99 wl rejecting the taxpayer’s argument that because his law degree gave him additional prestige and would improve his résumé the expenses_incurred in obtaining the degree should qualify as work-related educational expenses petitioner has not asserted nor does the record reflect that his jurisprudence degree met the express requirements of his employer or of applicable law or regulations imposed as a condition of the retention of his current employment in fact none of the test preparation companies that he worked for were even aware that he was pursuing a jurisprudence degree see sec_1_162-5 income_tax regs petitioner also has not met his burden of proving that his jurisprudence degree maintained or improved skills required by his work as a tutor and test proctor of the various examinations for which petitioner provided tutoring services none tests on the law specifically british law which was the focus of petitioner’s studies at st john’s additionally petitioner did not provide specific reasoning or examples to show how his studies at st john’s maintained or improved the critical reasoning skills he had developed from his prior studies and work experience see scully v commissioner at jorgensen v commissioner wl at thus petitioner did not establish a direct and proximate relationship between his education at st john’s and the skills he used as a tutor and test proctor see boser v commissioner t c pincite sec_1_162-5 income_tax regs for these reasons we conclude that petitioner has not met his burden of proving that his jurisprudence degree maintained or improved skills required by his employment as a tutor and test proctor c conclusion as we have concluded that petitioner is not entitled to any of the claimed deductions because he has not met the burden of proving that they are for ordinary and necessary business_expenses and the expenses contributed to maintaining or improving the skills required by his activity as an independent_contractor or as an employee as discussed herein we need not and do not consider the issue of whether petitioner’s jurisprudence degree qualified him for a new trade_or_business additionally we need not and do not determine whether and to what extent any of the underlying expenses would relate to petitioner’s work as an employee and thus would be properly deductible as an unreimbursed employee_business_expense on schedule a subject_to the applicable limitations discussed supra see sec_62 sec_63 d a and b a b a i iii education credits petitioner asserts in the alternative that he may be eligible for the american opportunity_credit or the lifetime_learning_credit respondent concedes that petitioner may be eligible for the lifetime_learning_credit sec_25a authorizes education tax_credits including the lifetime_learning_credit prescribed in subsection c and the american opportunity_credit prescribed in subsection i the latter representing a modified version of the hope scholarship credit prescribed in subsection b dollar_figure the tax_credits are available to taxpayers who pay qualified_tuition_and_related_expenses for education furnished to an eligible_student the american opportunity_credit provides for a credit against tax equal to of qualified_tuition_and_related_expenses paid_by a taxpayer during the taxable_year up to dollar_figure plu sec_25 of such expenses paid that exceed dollar_figure but do not exceed dollar_figure allowing for a maximum credit of dollar_figure sec_25a up to of the credit may be refundable id para see lara v sec_25a was enacted as part of the taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite commissioner tcmemo_2016_96 at the credit is allowed for the first four completed years of postsecondary education for qualified tuition and expenses including required course materials sec_25a and petitioner did not show that by he had not completed more than four years of postsecondary education thus he is not eligible for the american opportunity creditdollar_figure see id see also rule a deputy v du pont u s pincite new colonial ice co v helvering u s pincite the lifetime_learning_credit is less restrictive providing credit not only for courses that are part of a postsecondary course of study but also for courses taken to acquire or improve an eligible student’s job skills sec_25a the lifetime_learning_credit provides a credit equal to of a taxpayer’s first dollar_figure in eligible tuition and related expenses for each tax_year after id para the statute defines qualified_tuition_and_related_expenses to include tuition and fees at an eligible_educational_institution that the taxpayer the taxpayer’s spouse or the taxpayer’s dependent attends as well as course materials id subsecs f i unlike the american opportunity_credit the lifetime 14while the record reflects that petitioner attended classes at three postsecondary institutions coc csun and st john’s for a number of years beginning in it has not been established that petitioner had completed more than four years of postsecondary education before learning credit is not limited as to the number of taxable years that a taxpayer may claim it with respect to any student sec_1_25a-4 income_tax regs petitioner’s courses at st john’s were part of a postsecondary course of study we find that petitioner paid the following qualified_tuition_and_related_expenses to st john’s in the college fee of big_number and the university fee of dollar_figure therefore we conclude that petitioner is entitled to a lifetime_learning_credit equal to of the first dollar_figure in eligible tuition and related expenses he paid in see sec_25a f i sec_1_25a-4 income_tax regs iv accuracy-related_penalty respondent determined that petitioner is liable for the sec_6662 accuracy-related_penalty petitioner asserts that he consulted publication tax benefits for education while preparing hi sec_2013 form_1040 and that he had reasonable_cause for the underpayment and acted in good_faith with respect to it sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the 15the parties did not stipulate or otherwise provide the exchange rate to be used to convert u k pounds to the u s dollar taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir see also 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties see 116_tc_438 to meet that burden the commissioner must produce sufficient evidence to show that it is appropriate to impose the accuracy-related_penalty see id if the understatement of income_tax for the year in issue is substantial the commissioner has satisfied the burden of producing evidence that the penalty is justifieddollar_figure once the commissioner has met his burden the taxpayer may rebut the evidence that a sec_6662 accuracy-related_penalty is appropriate if he can demonstrate reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability and the knowledge and the experience of the taxpayer sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id taking into consideration the taxpayer’s experience education and sophistication an honest misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner t c pincite citing remy v 16we note that the record is devoid of evidence that respondent complied with the requirements of sec_6751 see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 given our ultimate conclusion that petitioner is not liable for the sec_6662 penalty we need not and do not decide the effect of respondent’s failure to provide evidence of the penalty approval commissioner t c memo we do not find that it is appropriate to impose the accuracy-related_penalty for the reasons set forth infra petitioner kept adequate_records providing copies of invoices and battel statements from st john’s and bank account statements and he was also able to provide specific travel dates and other supporting information see sec_6662 sec_1_6662-3 income_tax regs petitioner consulted publication and believed that his education expenses were deductible under its guidance although petitioner had some undergraduate education at the time he prepared hi sec_2013 form_1040 he is not a tax professional the determination of whether education expenses are deductible as ordinary and necessary business_expenses under sec_162 is a fact-intensive analysis and requires a reference to and analysis of caselaw as more fully discussed in this opinion see higbee v commissioner t c pincite we conclude that petitioner is not liable for the penalty due to negligence under sec_6662 and b for taxable_year additionally even if petitioner’s understatement is substantial as defined by sec_6662 we 17after the allowance of the lifetime_learning_credit it is unclear whether petitioner’s understatement exceeds the greater of dollar_figure or of the tax required to be shown on the return for the year in issue and is a substantial_understatement as defined by sec_6662 conclude that petitioner acted with reasonable_cause and good_faith in the treatment of his deductions for education expenses for see sec_6664 sec_1_6664-4 income_tax regs v conclusion for the reasons stated above we conclude that petitioner is not entitled to the claimed deductions for education expenses because he did not meet his burden of proving that they were deductible under sec_162 petitioner is entitled to a lifetime_learning_credit equal to of the first dollar_figure in eligible tuition and related expenses he paid in and petitioner is not liable for the sec_6662 accuracy-related_penalty for we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
